DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sonny Choi on 16 March 2021.
The application has been amended as follows: 
In claim 18, line 3, the text “refrigerator” has been changed to ---ice-making tray---;
In claim 19, line 6, after “;” the text ---and--- has been added ;
In claim 19, line 8, the text “,” has been changed to ---;---;
In claim 19, line 11, following “,” the text ---and--- has been added;
In claim 20, line 3, the text “refreigerator” has been changed to ---ice-making tray---.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art alone or in combination fails to teach or disclose the limitations of independent claims 1, 16, and 19.  Applicant submitted a certified English Translation of the Priority Document to overcome the Jeong et al. reference on 22 October 2020; and Applicant’s remarks regarding filed 31 March 2020 were found persuasive regarding the previously applied prior art.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749.  The examiner can normally be reached on M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAVIA SULLENS/Primary Examiner, Art Unit 3763